 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      HORACE G. FRIEND,                                CASE NO. C18-5894 RJB
 9

10                   Plaintiff,                        ORDER AFFIRMING ORDER DECLINING
                                                       TO RECUSE VOLUNTARILY
11            v.
12    PAULA DOWNEY, CEO of CSAA Insurance
      Group, and BILL WESTRATE, Insurance
13
      Executive of American Family Insurance,
14
                     Defendants.
15

16           This matter is before the Court on Plaintiff’s Motion for Presiding Judge to Recuse from
17
     Present Case. Dkt. #25. Plaintiff filed his Amended Complaint in this matter on November 28,
18
     2018. Dkt. #6. One of the Defendants, Paula Downey, subsequently filed a Motion for Summary
19
     Judgment on December 3, 2018. Dkt. #9. Defendant’s Motion was subsequently granted on
20

21   January 18, 2019. Dkt. #16. Plaintiff sought reconsideration, which the Court denied. Dkts. #21

22   and #24. On February 14, 2019, Plaintiff filed the pending Motion to Recuse. The Honorable

23   Judge Robert J. Bryan denied Plaintiff’s request for voluntary recusal and, in accordance with
24
     this Court’s Local Rules, the matter was referred to the undersigned for review. Dkt. #26; LCR
25
     3(f).
26

27


     ORDER – 1
            Pursuant to 28 U.S.C. § 455(a), a “judge of the United States shall disqualify himself in
 1

 2   any proceeding in which his impartiality might reasonably be questioned.” Federal judges also

 3   shall disqualify themselves in circumstances where they have “a personal bias or prejudice

 4   concerning a party, or personal knowledge of disputed evidentiary facts concerning the
 5
     proceeding.” 28 U.S.C. § 455(b)(1). Further, section 144 of title 28 of the United States Code
 6
     provides:
 7
            Whenever a party to any proceeding in a district court makes and files a timely
 8          and sufficient affidavit that the judge before whom the matter is pending has a
            personal bias or prejudice either against him or in favor of any adverse party, such
 9
            judge shall proceed no further therein, but another judge shall be assigned to hear
10          such proceeding.

11          The affidavit shall state the facts and the reasons for the belief that bias or
            prejudice exists, and shall be filed not less than ten days before the beginning of
12          the term at which the proceeding is to be heard, or good cause shall be shown for
            failure to file it within such time. A party may file only one such affidavit in any
13
            case. It shall be accompanied by a certificate of counsel of record stating that it
14          is made in good faith.

15   28 U.S.C. § 144.
16          Under both § 144 and § 455, recusal of a federal judge is appropriate if “a reasonable
17
     person with knowledge of all the facts would conclude that the judge’s impartiality might
18
     reasonably be questioned.” Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir. 1993).
19
     This is an objective inquiry concerned with whether there is the appearance of bias, not whether
20

21   there is bias in fact. Preston v. United States, 923 F.2d 731, 734 (9th Cir. 1992); United States

22   v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980).

23          Plaintiff’s Motion does not establish a basis for reasonably questioning Judge Bryan’s
24   impartiality. Rather, Plaintiff’s Motion makes clear that he disagrees with the Court’s Order on
25
     Defendant’s Motion for Summary Judgment and Plaintiff’s Cross-Motion for Summary
26
     Judgment (Dkt. #16) and the Court’s Order Denying Motion for Reconsideration (Dkt. #24).
27


     ORDER – 2
     Plaintiff argues that the decisions violated his right to a jury trial, that the decision improperly
 1

 2   judged the evidence, and that the Court should not have ruled on the summary judgment motion.

 3   Dkt. #25 at 1–2. But, “a judge’s prior adverse ruling is not sufficient cause for recusal.” United

 4   States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,
 5
     993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an
 6
     extrajudicial source.”). Plaintiff’s disagreement with the Court’s prior ruling provides no basis
 7
     warranting recusal.
 8
             Accordingly, the Court finds and ORDERS that Judge Bryan’s Order Declining to Recuse
 9

10   and Referring Motion to Chief Judge (Dkt. #26) is AFFIRMED. The Clerk shall provide a copy

11   of this Order to Plaintiff.
12           DATED this 21st day of February 2019.
13

14

15                                                 A
                                                   RICARDO S. MARTINEZ
16                                                 CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27


     ORDER – 3
